Citation Nr: 1801165	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, for purposes of an award of VA burial benefits.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to May 1968 and from December 1990 to May 1991 in the Marine Corps.  He died in January 2011.  The appellant is the Veteran's surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for cancers of the stomach, colon, rectal, lung, and bladder, to include as due to the contaminated waters of Camp Lejeune, and service connection for cause of death. 

In the April 2014 VA Form 9, the appellant requested a travel board hearing.  In July 2017, the appellant was scheduled for an August 2017 travel board hearing.  The appellant failed to appear for the hearing.  In September 2017, the appellant submitted correspondence stating that he could not attend the hearing because he is disabled and no longer able to travel.  The appellant did not request a new hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  In July 2010, the Veteran claimed service connection for colon cancer, rectal cancer, bladder cancer, stomach cancer and lung cancer.   

3.  A report of a September 2010 examination for VA purposes revealed the Veteran had colon cancer and a lung lesion, which was a metastasis from his colon cancer, and that the examiner considered the Veteran's cancer to be related to Agent Orange exposure.  


4.  The Veteran died in January 2011 and the death certificate lists stage IV colorectal cancer, liver metastasis, lung metastasis, and respiratory failure as the immediate causes of death.

5.  The death certificate lists exposure to Agent Orange as a significant condition contributing to death.

6.  The appellant's claim for burial benefits was received in March 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of VA burial benefits are met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. § 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. § 3.1700-1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

The appellant has not raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Merits

	A.	Entitlement to Service Connection for Cause of Death

To establish service connection for cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either cause or contributed substantially or materially to cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1991); 38 C.F.R. § 3.303. 

In addition to the foregoing criteria, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).

The enumerated diseases which are deemed to be associated with herbicide exposure include respiratory cancers, such as cancer of the lung.  In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange or other herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board notes that in July 2010, the Veteran had filed a claim for service connection for lung cancer, colon cancer, stomach cancer, rectal cancer, and bladder cancer.  

Medical evidence from the Veteran's private urologist showed that the Veteran had a history of colon and bladder cancer and that, in October 2008, the Veteran had been disease free for approximately two years.  The cancer recurred in 2010, and medical records from the Pocono Medical Center in East Stroudsburg, Pennsylvania shows that in July 2010, the Veteran was receiving chemotherapy treatment as he had Stage IV colorectal cancer.  (The cancer also was present in the abdomen, retroperitoneum and peritoneum and the lung.)  

In September 2010, the Veteran was afforded a VA examination.  The VA examiner conducted an in-person examination and reviewed the relevant medical records.  The examiner found that the Veteran had colon cancer and a lung lesion, which was a metastasis from his colon cancer.  Significantly, the examiner found that the Veteran's cancer is related to Agent Orange exposure.  In his rationale, the examiner noted that Agent Orange exposure has been found to cause a variety of gastrointestinal malignancies and that the lung lesion is a metastasis from his colon cancer.

The Veteran died in January 2011.  The death certificate shows his death as result of stage IV colorectal cancer, liver metastasis, lung metastasis, and respiratory failure; the death certificate additionally notes that exposure to Agent Orange contributed to the Veteran's death.

The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam era and received the Vietnamese Service Medal with 3 stars and the Vietnamese Campaign Medal with device.  Thus, he is legally presumed to have been exposed to an herbicide agent such as Agent Orange during active service.

In this case, the Veteran and Appellant have submitted medical evidence linking his cancers to his legally presumed exposure to Agent Orange in Vietnam.  As stated above, the VA examiner concluded that the Veteran's cancer is related to Agent Orange exposure.  The death certificate listed exposure to Agent Orange as a significant contributor to the Veteran's death.  The examiner's opinion was based on examination of the Veteran's oncology treatment records and was supported by a rationale based on the doctor's particular expertise.  Thus, the Board assigns this opinion great probative weight.  Moreover, there is no clinical evidence associated with the record to contradict his etiological conclusion.

As indicated previously, under the benefit-of-the-doubt rule, for the Appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made here.  Thus, the Board finds that the evidence of record is sufficient to establish service connection for cause of the Veteran's death in this case.  See 38 C.F.R. §§ 3.102, 3.312.

	B.	Entitlement to VA Burial Benefits

VA burial benefits include a burial allowance and plot or internment allowance.  38 U.S.C. § 2302, 2303; 38 C.F.R. § 3.1600.  A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C. § 2302; 38 C.F.R. § 3.1600.  For example, if a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C. § 2307; 38 C.F.R. § 3.1600(a)/3.1700 and following.  

In this case, as noted above, the Veteran's death has been shown as due to a service connected disability.  The appellant's claim for burial benefits was received in March 2011; the record indicates the appellant is the Veteran's son who paid the Veteran's final expenses.  Entitlement to burial benefits is warranted.  



ORDER

The Veteran died from a service connected disability, and entitlement to VA burial benefits is granted. 



____________________________________________
M. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


